TRANSCONTINENTAL REALTY INVESTORS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the Three Months Ended March 31, (dollars in thousands, except per share amounts) Revenues: Rental and other property revenues (including $175 and $165 for the three months ended 2014 and 2013, respectively, from related parties) $ $ Expenses: Property operating expenses (including $146 and $194 for the three months ended 2014 and 2013, respectively, from related parties) Depreciation and amortization General and administrative (including $744 and $648 for the three months ended 2014 and 2013, respectively, from related parties) Provision on impairment of notes receivable and real estate assets - - Net income fee to related party 56 Advisory fee to related party Total operating expenses Net operating income Other income (expenses): Interest income (including $1,874 and $2,140 for the three months ended 2014 and 2013, respectively, from related parties) Other income 36 Mortgage and loan interest (including $31 and $487 for the three months ended 2014 and 2013, respectively, from related parties) ) ) Deferred borrowing costs amortization ) ) Loan charges and prepayment penalties ) ) Loss on the sale of investments - (7 ) Losses from unconsolidated joint ventures and investees (4 ) ) Litigation settlement ) Total other expenses ) ) Loss before gain on land sales, non-controlling interest, and taxes ) ) Gain (loss) on land sales ) Net loss from continuing operations before taxes ) ) Income tax benefit Net income (loss) from continuing operations ) Discontinued operations: Net income (loss) from discontinued operations ) Gain on sale of real estate from discontinued operations Income tax expense from discontinued operations ) ) Net income from discontinued operations Net income (loss) ) Net loss attributable to non-controlling interest ) ) Net income (loss) attributable to Transcontinental Realty Investors, Inc. ) Preferred dividend requirement ) ) Net income (loss) applicable to common shares $ $ ) Earnings per share - basic Net income (loss) from continuing operations $ $ ) Net income from discontinued operations Net income (loss) applicable to common shares $ $ ) Earnings per share - diluted Net income (loss) from continuing operations $ $ ) Net income from discontinued operations Net income (loss) applicable to common shares $ $ ) Weighted average common shares used in computing earnings per share Weighted average common shares used in computing diluted earnings per share Amounts attributable to Transcontinental Realty Investors, Inc. Net income (loss) from continuing operations $ $ ) Net income from discontinued operations Net income (loss) $ $ ) TRANSCONTINENTAL REALTY INVESTORS, INC. CONSOLIDATED BALANCE SHEETS (unaudited) March 31, December 31, (dollars in thousands, except share and par value amounts) Assets Real estate, at cost $ $ Real estate held for sale at cost, net of depreciation ($28,033 for 2014 and $2,390 for 2013) Real estate subject to sales contracts at cost, net of depreciation ($2,036 for 2014 and $1,949 for 2013) Less accumulated depreciation ) ) Total real estate Notes and interest receivable: Performing (including $60,221 in 2014 and $66,431 in 2013 from related parties) Non-performing Less allowance for doubtful accounts (including $2,098 in 2014 and $2,098 in 2013 from related parties) ) ) Total notes and interest receivable Cash and cash equivalents Restricted cash Investments in unconsolidated joint ventures and investees Receivable from related party Other assets Total assets $ $ Liabilities and Shareholders’ Equity Liabilities: Notes and interest payable $ $ Notes related to real estate held for sale Notes related to real estate subject to sales contracts Deferred gain (from sales to related parties) Accounts payable and other liabilities (including $4,893 in 2014 and $4,697 in 2013 to related parties) Total liabilities Shareholders’ equity: Preferred stock, Series C: $0.01 par value, authorized 10,000,000 shares, issued and outstanding 30,000 shares in 2014 and 2013 (liquidation preference $100 per share). Series D: $0.01 par value, authorized, issued and outstanding 100,000 shares in 2013 and 2012 (liquidation preference $100 per share) 1 1 Common stock, $0.01 par value, authorized 10,000,000 shares, issued 8,413,669 shares in 2014 and 2013 and outstanding 8,413,469 shares in 2014 and 2013 84 84 Treasury stock at cost, 200 shares in 2014 and 2013 (2
